DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered and are persuasive in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejections of claims 1 and 3-16 under 35 USC 103 set forth in the prior Office action.  Therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the body," and “the vehicle body;” and claim 14 recites the limitation, “the vehicle body.”  There is insufficient antecedent basis for these limitations in the claims.  The are assumed to refer to the rear bumper.
In claim 1 it is unclear if the first in-vehicle sensor is provided on a design part, or if the first cleaning target surface is provided on a design part (ln. 2).  It is assumed that the sensor is on the design part.
In claim 1 it is unclear if the second in-vehicle sensor is on the design part, or if the first in-vehicle sensor is on the design part (ln. 5).  It is assumed that the second sensor is on the design part.
Claim 1 states that the first in-vehicle sensor is provided on a design part forming an appearance of a vehicle, the second in-vehicle sensor is on the design part, the first sensor is in a recess in a rear bumper, and that the casing portion of the first sensor is coupled to a vehicle frame and is spaced apart from the bumper.  It is unclear what is meant by “on a/the design part.”  The disclosure states that the design part may be, for example, a rear bumper or a vehicle body panel of a back door (para. 34).  However, the claim requires that the first sensor must be spaced apart from the rear bumper.  The claim appears contradictory by stating that the first sensor is “on” a design part (e.g. rear bumper) while also being “spaced apart” from the rear bumper (i.e. design part).  It is also unclear if the design part and rear bumper are referring to the same element or different elements.  Additionally, the claim requires both the first and second sensors to be on the same design part, which it not what is understood based on the disclosure.
It is assumed that the system of claim 1 has, inter alia, first and second design parts that form an appearance of a vehicle, the second design part being above the first design part, a rear bumper that forms the first design part, a recess in the rear bumper formed by outer surfaces of the rear bumper, a first in-vehicle sensor disposed in the recess, the casing portion of the first sensor physically spaced apart from the rear bumper, and a second sensor at the second design part.  It is also assumed that the protrusion is on the rear bumper/first design part.
Claim 14 states that the recess is formed by inner surfaces of the rear bumper.  However, based on the disclosure, it is understood that the recess is formed by outer surfaces of the rear bumper since the recess is outside, i.e. on an exterior of, the bumper.  It is assumed that the recess is formed by outer surfaces of the rear bumper.  This assumption forms the basis for the assumed interpretation of claim 1 as stated above.
Remaining claims are rejected due to their dependency on a rejected claim.

Allowable Subject Matter
Claims 1 and 3-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  This indication of allowance is based on the assumed interpretation of the claims as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711